As filed with the Securities and Exchange Commission on March 14, 2014 Registration No. 333-33714 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ORRSTOWN FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2530374 (State of incorporation (I.R.S. Employer Identification Number) 77 East King Street Shippensburg, Pennsylvania17257 (717) 532-6114 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Principal Executive Offices) Orrstown Financial Services, Inc. Employee Stock Option Plan of 2000 (Full title of the plan) Thomas R. Quinn, Jr. President and Chief Executive Officer Orrstown Financial Services, Inc. 77 East King Street Shippensburg, Pennsylvania17257 (717) 532-6114 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: John J. Spidi, Esquire Spidi & Fisch, PC 1227 25th Street, N.W. Suite 200 West Washington, D.C.20037 (202) 434-4660 CALCULATION OF REGISTRATION FEE Title ofSecurities to be Registered Number of Shares to be Registered (1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price (2) Amount of Fee (2)(3) Common Stock no par value per share 486,202.50 shares On March 31, 2000, the Registrant filed a Form S-8 Registration Statement (File Number 333-33714) registering 200,000 shares of common stock for issuance under the Orrstown Financial Services, Inc. Employee Stock Option Plan of 2000 (the “Employee Stock Option Plan”).This Post-Effective Amendment No. 1 to Form S-8 Registration Statement is being filed to reflect, in accordance with Rule 416(b), Securities and Exchange Commission (“SEC”) Compliance and Disclosure Interpretation Question 213.03 (Rule 416) (formerly Telephone Interpretation B.75 (Rule 416))(the “SEC Interpretation”) and General Instruction E of Form S-8, that the number of shares of common stock, no par value per share (“Common Stock”), of the Registrant covered by the Form S-8 Registration Statement is increased from 200,000 to 486,202.50 shares as a result of a 2-for-1stock split, which occurred on February 10, 2004and 5% stock dividends, which occurred on September 15, 2001, May 30, 2003, June 29, 2005 and May 25, 2007, which increased the number of shares which may be issued under the Employee Stock Option Plan.No filing fee is necessary, pursuant to the SEC Interpretation. In accordance with Rule 416(a), as amended, this Post-Effective Amendment No. 1 to Form S-8 Registration Statement also registers an undetermined number of shares of Common Stock that may be issued upon stock splits, stock dividends or similar transactions in accordance with Article III, Section 3.2 of the Employee Stock Option Plan. Previously paid. EXPLANATORY NOTE The Registrant previously conducted a 2-for-1stock split of the Common Stock on February 10, 2004 (the “Stock Split”) and5% stock dividends, which occurred on September 15, 2001, May 30, 2003, June 29, 2005 and May 25, 2007 (collectively, the “Stock Dividends”).The Employee Stock Option Plan provides that the number of shares of Common Stock that may be issued under the Employee Stock Option Plan may be increased in the event of a stock split, stock dividend or other relevant changes in capitalization occurring after the effectiveness of the Employee Stock Option Plan.The purpose of this Post-Effective Amendment No. 1 to Form S-8 Registration Statement is to reflect, in accordance with Rule 416(b) of theSecuritiesAct of 1933,asamended,the change in the amount of shares registered under the Form S-8 Registration Statement, on account of the Stock Split and Stock Dividends, from 200,000 to 486,202.50 shares.The Form S-8 Registration Statement shall also be deemed to register any additional shares which may be issued under the Employee Stock Option Plan as a result of any future stock split or stock dividend or other anti-dilution provision. INCORPORATION BY REFERENCE The contents of the Registrant’s Form S-8 Registration Statement (Number 333-33714) filed on March 31, 2000 are also incorporated by reference into this Post-Effective Amendment No. 1 to Form S-8 Registration Statement. As permitted by the instructions to FormS-8, this Post-Effective Amendment No. 1 to Form S-8 Registration Statement omits the information specified in Part I of FormS-8. ITEM 8.EXHIBITS. 3.1Articles of Incorporation, as amended.(1) 3.2Amended and Restated Bylaws.(2) 4.1Form of Common Stock Certificate.(3) 5.1Opinion of Spidi & Fisch, PC. 23.1Consent of Spidi & Fisch, PC (contained in Exhibit 5.1). 23.2Consent of Smith Elliott Kearns & Company, LLC. 24.1Power of Attorney (included as part of signature page). 99.1Orrstown Financial Services, Inc. Employee Stock Option Plan, as amended.(4) Incorporated by reference to the Registrant’s Current Report on Form 8-K filed January 29, 2010. Incorporated by reference to the Registrant’s Current Report on Form 8-K filed March 1, 2013. Incorporated by reference to the Registrant’s Registration Statement on Form S-3 filed February 8, 2010 (File No. 333-164780). Previously filed. II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to Form S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Shippensburg, Commonwealth of Pennsylvania, on March 13, 2014. ORRSTOWN FINANCIAL SERVICES, INC. By: /s/ Thomas R. Quinn, Jr. Thomas R. Quinn, Jr. President and Chief Executive Officer (Duly Authorized Representative) II-2 POWER OF ATTORNEY We, the undersigned directors and officers of the Registrant, do hereby severally constitute and appoint Thomas R. Quinn, Jr. and David P. Boyle as our true and lawful attorneys and agents, to do any and all things and acts in our names in the capacities indicated below and to execute any and all instruments for us and in our names in the capacities indicated below which said Thomas R. Quinn, Jr. and David P. Boyle may deem necessary or advisable to enable the Registrant to comply with the Securities Act of 1933, as amended, and any rules, regulations and requirements of the SEC in connection with the Form S-8 Registration Statement relating to the Registrant, to which this Post-Effective Amendment No. 1 to Form S-8 Registration Statement forms a part, including specifically, but not limited to, power and authority to sign, for any of us in our names in the capacities indicated below, any and all further post-effective amendments to the Form S-8 Registration Statement; and we hereby ratify and confirm all that said Thomas R. Quinn, Jr. and David P. Boyle shall do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to Form S-8 Registration Statement has been signed below by the following persons in the capacities and on the date indicated below. Signature Title Date /s/ Thomas R. Quinn, Jr. Thomas R. Quinn, Jr. President and Chief Executive Officer and Director March 13, 2014 (Principal Executive Officer) /s/ David P. Boyle David P. Boyle Executive Vice President and Chief March 13, 2014 Financial Officer (Principal Financial Officer) /s/ Douglas P. Barton Douglas P. Barton Senior Vice President and Chief Accounting Officer March 13, 2014 (Principal Accounting Officer) /s/ Dr. Anthony F. Ceddia Dr. Anthony F. Ceddia Secretary of the Board and Director March 13, 2014 Jeffrey W. Coy Vice Chairman of the Board and Director /s/ Mark K. Keller Mark K. Keller Director March 13, 2014 Andrea Pugh Director /s/ Gregory A. Rosenberry Gregory A. Rosenberry Director March 13, 2014 /s/ Eric A. Segal Eric A. Segal Director March 13, 2014 /s/ Glenn W. Snoke Glenn W. Snoke Director March 13, 2014 Floyd E. Stoner Director /s/ Joel R. Zullinger Joel R. Zullinger Chairman of the Board and Director March 13, 2014 II-3
